Lavery, J.,
dissenting. I cannot join the majority opinion because I disagree with the majority’s refusal to find that the defendant appealed from a final judgment, thus avoiding the necessity of reaching the merits of this important appeal. Therefore, I respectfully dissent.
I
I disagree with the majority’s final judgment analysis in two respects. First, I disagree that this case can be considered to present a normal, criminal appeal, and, second, I disagree that this case fails the final judgment test promulgated in State v. Curcio, 191 Conn. 27, 27-33, 463 A.2d 566 (1983).
New things in the law are as basic or as certain as the equation underlying a criminal prosecution: The state prosecutes and the accused defends. State v. Parker, 194 Conn. 650, 653, 485 A.2d 139 (1984). This simple formula has evolved through many centuries of common law and has pertained, unchanged, under our own constitutions and laws for two centuries. Nothing in the United States or Connecticut constitutions can be read to contemplate, let alone countenance, the intrusion into criminal prosecutions of third parties uninterested in the innocence or guilt of the accused.1 As the majority notes, “[t]he overarching principle involved in prosecution of crime is that justice be swift and sure. If the defendant is guilty then he should be *81brought to book and punished without delay and if he is innocent then the cloud of accusation should be removed as speedily as circumstances permit.” State v. Parker, supra, 656. This central principle suffers, however, when criminal prosecutions become the locus of litigious sideshows involving parties and issues unrelated to the accused’s guilt or innocence. The presence of The Hartford Courant in the middle of this prosecution is an aberation that places this case outside the usual definition of what we consider criminal litigation. See id., 653.
Yet, the majority fails even to note that the defendant is opposed in this “criminal” appeal not by the prosecuting authority but by a newspaper, or that the principal issues at stake are not the fairness of the adjudication of the defendant’s guilt or innocence, but whether the Courant has the right to intervene in this case and whether the court’s order unsealing the documents was erroneous. Whatever this litigation may be, it certainly cannot be considered a traditional criminal appeal. Therefore, the majority’s analysis concerning our jurisdiction over criminal appeals from nonfinal judgments; In re Juvenile Appeal (85-AB), 195 Conn. 303, 312, 488 A.2d 778 (1985) (transfer of case from juvenile to regular criminal docket not final judgment); State v. Longo, 192 Conn. 85, 90-91, 469 A.2d 1220 (1984) (denial of an application for youthful offender status not final judgment); State v. Spendolini, 189 Conn. 92, 97, 454 A.2d 720 (1983) (denial of accelerated rehabilitation not final judgment); State v. Lloyd, 185 Conn. 199, 207, 440 A.2d 867 (1981) (entry of nolle prosquei, or denial of a speedy trial claim not final judgments); is inapposite to the case before us. The defendant has brought a civil claim to this court and is opposed by a civil litigant. The relevance of the aforementioned criminal cases is limited, at best.
*82Even if the defendant’s appeal is not considered a purely criminal appeal, it must be taken from a final judgment or from an interlocutory judgment that, under State v. Curcio, supra, is deemed final. The majority found the defendant’s claim wanting under both prongs of the Curcio test. I find, however, that the defendant has amply satisfied the first prong of the test.
When an order or action of the trial court terminates a separate and distinct proceeding, the order is an appealable final judgment. Id., 31. Contrary to the majority’s view, the court’s ruling unsealing this police report terminated a separate and distinct proceeding. As discussed above, the order from which the defendant appeals was the result of litigation between the defendant and a newspaper, over an issue unrelated to the merits of the state’s case. It had nothing to do with the defendant’s prosecution for murder. The defendant had the right to oppose the intrusion of uninterested third parties into this prosecution, and in no way can the issue of the paper’s presence in this litigation be viewed as “part and parcel” of the prosecution.
The majority, quoting State v. Curcio, supra, finds the ruling at issue to be “merely a step along the road to final judgment” and, therefore, not a separate and distinct proceeding. Such a “step,” presumably, would affect certain contingencies further down the line, if it were in fact “part and parcel” of the prosecution. An order suppressing evidence, for instance, limits the evidence the state may later produce at trial. The majority itself notes, however, that “the prosecution will continue regardless of the release or continued sealing of the police report. ” (Emphasis added.)
Indeed, the majority’s conclusion, that the proceeding involving the unsealing of the police report will not *83affect the progress of the prosecution, flies in the face of its holding, “as a matter of law,” that “a proceeding involving the police report, which was sufficient for the arraigning court to hold the defendant for trial,” must be deemed to have an impact on the prosecution. This conflict reflects the majority’s confusion of the police report, which certainly is central to the defendant’s prosecution, with a proceeding involving the police report, which, as we have seen, is unrelated to the continued progress of the prosecution.2 The only “party” to this prosecution affected by the court’s decision on this matter was the newspaper; the defendant, the state and the court already have free access to the document.3
The defendant has appealed from an order terminating a separate and distinct proceeding. State v. Curcio, supra. He is thus entitled to review of the merits of his appeal, to which I turn next.
II
There is a presumption of public access to a criminal trial; Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S. Ct. 2814, 65 L. Ed. 2d 973 (1980); and to *84a pretrial proceeding in a criminal case. See Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986). These rights are grounded in the first amendment to the United States constitution; U.S. Const., art. I; and are qualified by due consideration regarding the effect of pretrial publicity on the right of the accused to a fair trial. Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 102 S. Ct. 2613, 73 L. Ed. 2d 248 (1982). The presumption of access also applies to documents filed in connection with criminal proceedings. United States v. Suarez, 880 F.2d 626, 630 (2d Cir. 1989); In re The New York Times Co., 828 F.2d 110 (2d Cir. 1987), cert. denied, 485 U.S. 977, 108 S. Ct. 1272, 99 L. Ed. 2d 483 (1988). The Courant, then, is entitled, as a matter of federal constitutional law, to seek the vindication of that right through the unsealing of the police report. Accordingly, I do not question the Courant’s “right to be heard”; Gannett Co. v. DePasquale, 443 U.S. 368, 392, 99 S. Ct. 2898, 61 L. Ed. 2d 608 (1979); on the sealing of the police report. I am deeply troubled, however, by the Courant’s intervention into a criminal prosecution, even if the purpose is to vindicate its first amendment right of access to the police report.
It is my view that the Courant’s right to be heard is not abridged or burdened by requiring the paper to vindicate that right in a separate, civil action. The Courant has brought no case to our attention that holds that the paper is entitled, either as a matter of constitutional law or otherwise, to intervene in a criminal prosecution in order to air its first amendment claims.4 To my knowledge, such a case does not exist.
*85The Courant, moreover, has failed to provide any basis in Connecticut law or practice for its intervention into a criminal prosecution. Although the rules of practice provide for intervention in civil cases both as of right; Practice Book § 99; and permissively; Practice Book § 100; Horton v. Meskill, 187 Conn. 187, 191-99, 445 A.2d 579 (1982); these sections do not apply to criminal cases. See State v. Gallagher, 72 Conn. 604, 606, 45 A. 430 (1900). Criminal procedure in Connecticut is governed by a separate and distinct set of carefully drawn rules. See Practice Book §§ 592 through 1022. Of the 357 separate rules of criminal procedure in the Practice Book, none authorizes the intervention of third parties into criminal prosecutions. This court recently declined to graft a rule of civil procedure onto the criminal rules; State v. Smith, 19 Conn. App. 646, 563 A.2d 1064 (1989); and I would likewise hesitate to do so here.
Although it is true that the rule making power governing practice and procedure in the Superior Court is vested in the judges of that court, this does not mean that one judge can change or modify the rules depending on the exigencies of the particular case before him. Fattibene v. Kealey, 18 Conn. App. 344, 356, 558 A.2d 677 (1989). I agree with the analysis of the Colorado Supreme Court in People v. Ham, 734 P.2d 623, 625 (Colo. 1987), that “[t]he concept of intervention proceeds from the principle that the efficient resolution of a civil controversy often requires the addition of other persons whose interests might be jeopardized by the resolution of the controversy between the original *86parties. The considerations underlying nonparty intervention in a civil case, however, are not applicable to a criminal case.” The Ham court went on to hold that the Colorado rules of practice “relating to intervention in a pending civil controversy were neither designed for nor should be applied to a criminal case.” Id., 626; see also Central South Carolina Chapter, Society of Professional Journalists v. United States District Court, 551 F.2d 559, 563 (4th Cir. 1977); Gannet Pacific Corporation v. Richardson, 59 Haw. 224, 580 P.2d 49 (1978); State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975), rev’d on other grounds sub nom. Nebraska Press Assn. v. Stuart, 427 U.S. 539, 96 S. Ct. 2791, 49 L. Ed. 2d 683 (1976); State v. Cianci, 496 A.2d 139, 145-46 (R.I.1985); State v. Bianchi, 92 Wash. 2d 91, 593 P.2d 1330 (1979) (en banc).
I am even less inclined to torture both our rules of civil and criminal procedure by seeking to transplant a clone of one within the bosom of the other in light of the fact that other procedural tools already exist that would afford the interested persons a fuller and, presumably, fairer hearing without interfering with the defendant’s prosecution.51 agree with the analysis of the Rhode Island Supreme Court in State v. Cianci, supra, that “in future cases of this nature, the better *87practice would be for representatives of the press or the public to institute a separate, independent action against the sealing authority by way of a complaint for declaratory judgment in the Superior Court. A hearing could then be held . . . and ... a record . . . created for this court to review if the complaining party is still aggrieved. In this way the public’s and the media’s interests, which are collateral to the criminal proceeding, can be fully adjudicated without interfering with or interrupting the criminal proceeding in any way. A defendant’s constitutional right to a fair trial should not be interrupted or sidetracked while collateral interests of third parties are adjudicated.” Id., 146.
An action in the nature of a declaratory judgment is the most appropriate remedy for the adjudication of the rights of all the interested parties; see id.; especially in light of the fact that, while intervention might serve the interests of the press, it would not allow others interested in the sealing or unsealing to be heard. The press might, for instance, seek the unsealing of privileged mental health records; see State v. Pierson, 201 Conn. 211, 514 A.2d 724 (1986); sealed records of conversations between victim-witnesses and sexual assault counselors; see In re Robert H., 199 Conn. 693, 509 A.2d 475 (1986); sealed records from the department of children and youth services; see State v. Apostle, 8 Conn. App. 216, 238, 512 A.2d 947 (1986); or sealed transcripts from trials that resulted in acquittal of the accused; see State v. Douglas, 10 Conn. App. 103, 522 A.2d 302 (1987). Although the confidentiality of all these records is protected in varying degree by statute; see, e.g., General Statutes §§ 52-146c-146j (psychiatric or psychological records); General Statutes § 52-146k (rape crisis center records); General Statutes § 17-47a (DCYS records); General Statutes § 54-142a (a) (erased trial transcripts); a motion to unseal these records, brought not by the defendant but *88by an intervening newspaper, might not be opposed by the state with the same vigor that would be applied by the subject of the reports. Thus, it is preferable to locate the unsealing litigation in a forum wherein all concerned persons could have an adequate opportunity to be heard.
In sum, I would find error in the trial court’s order granting the Courant’s motion to intervene and in its subsequent order vacating the sealing order, and would vacate those orders and remand the case for further proceedings.

 See section II, infra.


 Nothing more clearly illustrates the total absence of any connection between the progress of this appeal and the progress of the larger prosecution than the fact that, during the pendency of this appeal, the prosecution continued in the trial court and the state and the defendant have reached a plea agreement. Thus, it cannot be said in this case that “ ‘the result of review [was] “to halt the orderly progress of a cause [in order to] consider incidentally a question which has happened to cross the path of such litigation . . . .’ [Cobbledick v. United States, 309 U.S. 323, 326, 60 S. Ct. 540, 84 L. Ed. 2d 783 (1940).]” State v. Parker, 194 Conn. 650, 655, 485 A.2d 1139 (1984).


 note at this point that, contrary to the Courant’s assertion, the fact that the unsealing of the police report will cause the defendant to suffer no legally cognizable harm does not deprive the defendant of standing to bring this appeal. Although the defendant may not be aggrieved by the court’s decision to unseal the report, he is certainly aggrieved by the court’s decision to allow the newspaper to intervene in the prosecution in the first place.


 In several of the federal eases cited by the Courant, the newspaper was allowed to intervene. See, e.g., Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S. Ct. 2814, 65 L. Ed. 2d 973 (1980); United States v. Suarez, 880 F.2d 626 (2d Cir. 1989); United States v. Gerena, 703 F. Sup. 211 (D. Conn. 1988). In none of these cases, however, was intervention held, or even suggested, to be the procedural course preferred by the court, let alone *85the exclusive procedural course. In these cases, the newspaper’s intervention was not challenged and was, therefore, not an issue before the court. The procedural history of any of these cases is of no precedential value unless it was relevant to the court’s holding. Moreover, that a mode of procedure is accepted or even required in federal courts does not mean that such a procedure may be adopted by individual judges of the Superior Court. Fattibene v. Kealey, 18 Conn. App. 344, 356, 558 A.2d 677 (1989).


 Another procedural remedy, although not exactly on all fours, is also worthy of comment. General Statutes § 51-164x (which is identical to Practice Book § 2022) permits “[a]ny person affected by a court order which prohibits any person from attending any session of court . . . whether at pretrial or trial stage,” to appeal such order by-filing a motion for review in the Appellate Court. As discussed above, the presumption of constitutionally guaranteed public access to criminal trials has been held to apply to documents filed in connection with criminal proceedings. United States v. Suarez, 880 F.2d 626 (2d Cir. 1989). Although it is probably beyond the scope of the rule to read Practice Book § 2022 so as to allow a motion for review of an order sealing all or part of the file in a criminal prosecution to be filed in this court in the same manner as a motion for review of a court closure order, this court may wish to consider modifying the rule so as to facilitate such review.